                     Case 2:19-cv-10772-DDP-PLA Document 13 Filed 03/06/20 Page 1 of 2 Page ID #:44



                     1     BARBARA A. BLACKBURN, Bar No. 253731
                           bblackburn@littler.com
                     2     LITTLER MENDELSON, P.C.
                           500 Capitol Mall
                     3     Suite 2000
                           Sacramento, CA 95814
                     4     Telephone: 916.830.7200
                           Facsimile: 916.561.0828
                     5
                           JEFFREY J. MANN, Bar No. 253440
                     6     jmann@littler.com
                           LITTLER MENDELSON, P.C.
                     7     Treat Towers
                           1255 Treat Boulevard
                     8     Suite 600
                           Walnut Creek, CA 94597
                     9     Telephone: 925.932.2468
                           Facsimile: 925.946.9809
                  10
                           SCOTT A. FORMAN, Bar No. 0065950
                  11       sforman@littler.com
                           LITTLER MENDELSON, P.C.
                  12       Wells Fargo Center
                           333 SE 2nd Avenue
                  13       Suite 2700
                           Miami, FL 33131
                  14       Telephone: 305.400.7500
                           Facsimile: 305.675.8497
                  15
                           Attorneys for Defendant
                  16       WAL-MART STORES, INC., N/K/A WALMART
                           INC.
                  17
                  18                            UNITED STATES DISTRICT COURT
                  19                          CENTRAL DISTRICT OF CALIFORNIA
                  20       ERMA WILDER,                        Case No. 2:19-cv-10772 DDP (PLAx)
                  21                    Plaintiff,             NOTICE OF MOTION AND
                                                               MOTION TO STRIKE
                  22       v.
                                                               Date:     April 6, 2020
                  23                                           Time:     10:00 a.m.
                           WAL-MART STORES, INC., N/K/A        Dept.:    9th Floor, Courtroom 9C
                  24       WALMART INC.,
                                                               Complaint filed January 20, 2019
                  25                    Defendant.
                  26
                  27       TO PLAINTIFF ERMA WILDER AND HER ATTORNEYS OF RECORD:
                  28           PLEASE TAKE NOTICE that on April 6, 2020, at 10:00 a.m., or as soon
LITTLER M ENDELSON, P.C.
       500 Capitol Mall
                           NOTICE OF MOTION AND                Case No. 2:19-cv-10772 DDP (PLAx)
                           MOTION TO STRIKE
         Suite 2000
    Sacramento, CA 95814
        916.830.7200
                     Case 2:19-cv-10772-DDP-PLA Document 13 Filed 03/06/20 Page 2 of 2 Page ID #:45



                     1     thereafter as the matter may be heard, in Courtroom 9C of the United States District
                     2     Court for the Central District of California, located at 350 West 1st Street, Los Angeles,
                     3     CA 90012, Defendant WAL-MART STORES, INC., N/K/A WALMART INC.
                     4     (hereinafter “Defendant”) will, and hereby do move this Court for an order striking
                     5     Exhibit 1 from Plaintiff’s complaint pursuant to Rule 12(f), on the ground that the
                     6     exhibit is not a written instrument and contains material not properly set forth in an
                     7     exhibit.
                     8              This Motion is based upon this Notice and the Memorandum of Points and
                     9     Authorities filed concurrently herewith, as well as all other papers and records on file
                  10       with the Court in this action and such oral argument as may be presented during the
                  11       hearing of this Motion.
                  12                This motion is made following the conference of counsel pursuant to Local Rule
                  13       7-3 which took place between February 26, 2020 and March 4, 2020.
                  14       Dated: March 6, 2020
                  15
                  16                                                   /s/ Jeffrey J. Mann
                                                                       BARBARA A. BLACKBURN
                  17                                                   JEFFREY J. MANN
                                                                       LITTLER MENDELSON, P.C.
                  18                                                   Attorneys for Defendant
                  19
                           4824-9666-5270.1 080000.4074
                  20
                  21
                  22
                  23
                  24
                  25
                  26
                  27
                  28
LITTLER M ENDELSON, P.C.   NOTICE OF MOTION AND                              Case No. 2:19-cv-10772 DDP (PLAx)
       500 Capitol Mall
                                                                     2.
                           MOTION TO STRIKE
         Suite 2000
    Sacramento, CA 95814
        916.830.7200
